Case 2:19-cv-01327-NR Document 37-6 Filed 03/09/20 Page 1of5

EXHIBIT E

THE LAW OFFICES OF ROBERT G. ANDROSIGLIO, P.C.
30 Wall Street, 8" Floor, New York, New York 10005
(212) 742-0001 — Fax (212) 742-0005

 

 
eee ew eee ep eesee

Case 2:19-cv-01327-NR Document 37-6 Filed 03/09/20 Page 2 of 5

mM Gmail Janelle Marina Mendez <janelle.m.mendez@gmail.com>

 

Staff House Updates

 

Deidra Hubay <mstm.communication.director@gmail.com> Mon, Sep 9, 2019 at 9:35 AM

To: Janelle Marina Mendez <janelle.m.mendez@gmail.com>
Cc: Jessica Dorantes <mstm.asst.communication.director@gmail.com>

| agree to the scholarship terms & conditions.

 

Deidra Hubay

Military Sexual Trauma Movement

Executive Director of Operations & Communications
EndMST.org/ExecDir

Military
Sexual
Trauma
Movement

 

CONFIDENTIALITY NOTICE:

The contents of this email message and any attachments are intended solely for the addressee(s) and may contain
confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
recipient of this message or their agent, or if this message has been addressed to you in error, please immediately
alert the sender by reply email and then delete this message and any attachments. If you are not the intended

recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its attachments is

strictly prohibited.

501(c)4 DISCLOSURE:

The Military Sexual Trauma Movement, Inc. is a registered 501(c)4 non-profit organization. Donations are not tax
deductible. Donations go towards lobbying elected officials to enact laws that protect the social welfare of service
members and veterans who have experienced Military Sexual Trauma by enacting the Military Sexual Trauma Victims Bill
of Rights. To donate to our cause please visit: EndMST.org/Donate

[Quoted text hidden}

https://mail.google.com/mail/u/27ik=4131 eaebef&view=pt&search=all&permmsgid=msg-f%3A 1644205075706254069&simpl=msg-F%3A1 6442050757...

Ww
 

MILITARYSSEXUAL\FRAUMAWOVEMENTENt 37-6 Filed 03/09/20 Page 3 of 5
SCHOLARSHIP LODGING ACCOMMODATION AGREEMENTS

MILITARY
SEXUAL
TRAUMA
Movement

MILITARY SEXUAL
TRAUMA MOVEMENT

MOVEMENT CONGRESSIONAL
CONVENTION

Finalized on:
Sept. 05th, 2019

FORM: MSTM-LA-2019-09-V4 1/5
MILITARYSSEXUAC TRAGAVAWTOVEMENTENt 37-6 Filed 03/09/20 Page 4 of 5
SCHOLARSHIP LODGING ACCOMMODATION AGREEMENTS

HOUSE #3 (Staff-Senior Leadership House)

Address:
617 Varnum St NW
Washington, DC 20011

Entrance Instructions:
> Multi-Family units
> Sept 12th one unit will be occupied with an AirBnB guest,
> Keypad Combo or Key location for guests:
> Maximum Day occupancy: 15 Person Maximum
> Other info: Cannabis allowed on property

WiFi:

info is on the chalkboard in the kitchen.
- Network = “Name”
- PW=PW

Amenities:
- Bathrooms
- Kitchen

- Ensure all dirty dishes are rinsed and put into the dishwasher

- Nespresso machine with espresso is available for use
- Dining room

House Rules:
*Note to guests: There will be a name tag by your bed upon arrival.

1. This location does allow smoking of cannabis however no tobacco derived products;

breaking this rule will incur a $500 fine and/or forfeiture of security deposit. MSTM asks
that you smoke tobacco outside off of the property.

2. No pets allowed. Violations will result in termination of reservation without
further reimbursement and an additional fee of $400 shall apply.

3. No parties, events or excessive loud noises are not allowed in our locations.
4. If you leave behind a mess or otherwise unsatisfactory place, the guests will be billed for

the appropriate cleaning or maintenance fee. MSTM strongly suggests that you create a
housekeeping, cooking, and hygiene schedule with your roommates.

FORM: MSTM-LA-2019-09-V4 4/5
MILITARYSSEXUAC FRABMAWIOVEMENTENt 37-6 Filed 03/09/20 Page 5 of 5
SCHOLARSHIP LODGING ACCOMMODATION AGREEMENTS

5. Guests take full responsibility for any accidents, injuries, or illnesses that occur while on
the premises or its facilities. By accepting this reservation, it is agreed that all guests are
expressly assuming the risk of any harm arising from their use of the premises. Guests recognize
and agree that they may personally purchase insurance to protect themselves in such events.

6. No more than 4 individuals may sleep at this location.

7. If you notice anything that present a danger that could result in damage to the location or to
any individuals, let us know immediately.

Janelle Marina Mendez (CEO) - janelle@janellemendez.com

Deidra Hubay (Executive Director) - MSTMCommunicationDirector@gmail.com

8. No children in this space

9. By accepting this reservation & lodging scholarship, you are agreeing to all of the above
House Rules.

Guests:

Leigh Ann Moss on the 11th only
Bobbie Wagner on the 11th, 12th, 13th
Deidra Hubay

Alex Losieniecki

Jessica Dorantes

The remainder of this page was left intentionally blank.

FORM: MSTM-LA-2019-09-V/4 5/5
